Citation Nr: 1514549	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a right wrist condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board denied the claim for a low back condition in a December 2013 decision.  In a June 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's denial of this claim, and remanded the case for further action consistent with the terms of the joint motion.  

The Board remanded the claims for a right knee condition and right wrist condition in December 2013 for further development.  They now return for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested to testify at a hearing before the Board with respect to these claims in his substantive appeal (VA Form 9).  The parties to the JMR agreed that the Veteran had not withdrawn this request in an August 2013 letter, but rather indicated that he wished to reschedule the hearing for a later date due in part to health issues. 

The Veteran has confirmed his wish to testify before the Board by videoconference in a February 2015 statement. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Waco, Texas RO. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




